PER CURIAM:
This claim was submitted for decision based upon a stipulation filed by the parties which reveals the facts which follow.
On or about September 29, 1976, claimant Christine Henderson was a passenger in a jeep owned and operated by claimant Rodgers Paul Henderson. They were proceeding north on Route 250 in Marion County near Fairmont, West Virginia. Along this highway, owned and maintained by the respondent, construction work was being performed by a Department of Highways crew.
In the course of this construction work, respondent’s flagman acted negligently in his flagging procedures, causing claimant’s vehicle to be struck by another vehicle. As a result, claimant Christine Henderson sustained personal injuries, and claimant Rodgers Paul Henderson suffered the loss of his wife’s services, society, and companionship, for which they filed this claim against the Department of Highways in the amount of $100,000.00.
*22As the accident and resultant injuries were proximately caused by the respondent’s negligence, the Court finds the respondent liable, and makes an award to the claimants of $1,305.00, the amount agreed upon by the parties.
Award of $1,305.00.